84402: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15332: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84402


Short Caption:VALLEY HEALTH SYS., LLC VS. ESTATE OF POWELLCourt:Supreme Court


Related Case(s):82250, 84424, 84861


Lower Court Case(s):Clark Co. - Eighth Judicial District - A788787Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/24/2022 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantValley Health System, LLCAdam Garth
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentDarci CreecyPaul S. Padda
							(Paul Padda Law, PLLC)
						Srilata R. Shah
							(Paul Padda Law, PLLC)
						


RespondentEstate of Rebecca PowellPaul S. Padda
							(Paul Padda Law, PLLC)
						Srilata R. Shah
							(Paul Padda Law, PLLC)
						


RespondentIsaiah KhosrofPaul S. Padda
							(Paul Padda Law, PLLC)
						Srilata R. Shah
							(Paul Padda Law, PLLC)
						


RespondentLloyd CreecyPaul S. Padda
							(Paul Padda Law, PLLC)
						Srilata R. Shah
							(Paul Padda Law, PLLC)
						


RespondentTaryn CreecyPaul S. Padda
							(Paul Padda Law, PLLC)
						Srilata R. Shah
							(Paul Padda Law, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


03/18/2022Filing FeeFiling Fee due for Appeal. (SC)


03/18/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-08644




03/18/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-08646




03/23/2022Filing FeeFiling Fee Paid. $250.00 from Lewis Brisbois Bisgaard & Smith.  Check no. 15542. (SC)


03/23/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-09122




03/24/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)22-09254




03/31/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 19, 2022, at 8:30 am. (SC).22-10121




04/14/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)22-11777




04/18/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-12174




04/19/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-12329




04/22/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-12782




04/28/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-13483




04/29/2022Order/ProceduralFiled Order to Show Cause. Appellant's Response due: 30 days. Respondents may file any reply within 14 days from the date that appellant's response is served. The deadlines for filing documents in this appeal shall be suspended pending further order of this court. (SC)22-13733




05/12/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)22-15087




05/16/2022Order/DispositionalFiled Order/Stipulated Dismissal.  Appellant's motion for a voluntary dismissal of this appeal is granted.  This appeal is dismissed.  Case Closed/No Remittitur Issued.  (SC)22-15332





Combined Case View